57 So.3d 1022 (2011)
In re Clevis Eugene BROUSSARD.
No. 2011-B-0385.
Supreme Court of Louisiana.
April 1, 2011.
Attorney Disciplinary Proceedings.
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent notarized a will which had not been signed in his presence by the testator or the witnesses. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that respondent has violated Rule 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Clevis Eugene Broussard, Louisiana Bar Roll number 3509, be and he hereby is suspended from the practice of law for six months. It is further ordered that all but sixty days of this suspension shall be deferred, subject to the condition that any additional misconduct by respondent within six months from the finality of this judgment may be grounds for making the deferred portion of the suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.